DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 27 June 2022 that necessitated new grounds of rejection by:
Moving some reworded limitations from claim 2 to claim 1 that regard loading the first part into a second part by the part assembly member and determining relative positions of the first and second parts in the assembled product;
Amending claim 2 to limit the first and second parts to a contact and a housing thereby necessitating new grounds of rejection applying new prior art and also triggering a new drawing objection;
Amending claims 20 and 21 to include loading the first part into a second part at the assembling station and determining relative positions of the first and second parts in the assembled product; and
Adding new claim 22 utilizing indefinite language that has triggered a new rejection under 35 USC 112(b).  
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicants arguments begin, pgs. 8-9, by regurgitating long sections of claim 1 and then generally alleging that “the cited art does not describe such a structure”.   While such a generalized allegation lacks particularity, Applicant does point to the a) part assembly member wherein a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member and b) the vision inspection controller that uses an image analysis model to determine relative positions of the first and second parts to determine inspection results as not being taught by the applied art. 
In response and as noted above, elements a) and b) were taken from claim 2.  Ghanem, not Lowe, was applied to teach these two elements.  Applicant’s arguments, however, solely focus on Lowe and fail to rebut any substantive point or evidence cited with regard to Ghanem or any other applied prior art. In this regard, Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments against the other independent claims 20 and 21 are similarly deficient, fail to address Ghanem and are also considered unpersuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact and housing of amended claim 2 as well as “wherein the first part of the parts is a contact and the second part of the parts is a housing, the vision inspection controller determining relative positions of the contact in the housing to determine inspection results for the assembled product” must be shown or the feature(s) canceled from the claim(s).  Although generalized “parts” are illustrated, the specific application to contacts and housings is absent from the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 22 recites “wherein at least a portion of the second part is loaded into the first part at the assembling station by the part assembly member” but antecedent claim 21 already specifies that the first part is loaded into the second part.  It is simply not understood how both of these statements may be true.  Moreover, Applicant has failed to specify corresponding specification support for this newly added claim contrary to MPEP 2163(II)(A) and 2163.04 thus further complicating the interpretation of claim 22.  It appears that these limitations are at least grammatically incorrect in that once a first part is loaded into a second part it would be inconsistent for the second part to be loaded into the first part because “loaded into” confers a meaning that the first part is inside the second part.  How then may the second part, which is already inside (loaded into) the first part be configured such that the second part is loaded into the first part?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2015/0104563) and Ghanem (US 2020/0130189 A1).
Claim 1
	In regards to claim 1, Lowe discloses a product assembly machine comprising:
a platform supporting parts configured to be assembled to form an assembled product {See Fig. 3 (copied below) illustrating a rotary indexing table for discrete product assembly and inspection in a non-conveyor environment as per [0017]}



    PNG
    media_image1.png
    374
    612
    media_image1.png
    Greyscale
};
the platform being movable between a first position and a second position different from the first position, the platform moving the assembled product from an assembling station at the first position to a vision inspection station at the second position, the vision inspection station being separate from and remote from the assembling station {Fig. 3 with array showing platform 160 movement between first and second positions at which are located an assembling station 140 and a vision inspection station (imaging device 20 and controller 30 form inspection system 10 per [0024]-[0026]) are separately provided and remote from each other as shown above};
the assembling station having a part assembly member for assembling the parts into the assembled product {the assembling station for assembling a product uses hot melt valve 140 as discussed in [0008], [0027] and other part assembly devices such as plunger mechanisms, folding machines, etc. to assemble boxes, furniture as well as assembling products in the pharmaceutical, medical, and electronics industries as discussed in [0027]-[0030]}
;
the vision inspection station including an imaging device to image the assembled product post-assembly, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, deposited holt melt but can still be successfully imaged for inspection in [0031] wherein the image analysis model uses the deposition patterns, quantities, measurements of specific geometric portions of  product, product geometry and the like to inspect the product for defects as per [0003], [0007]-[0008], [0024]-[0025], [0031]}.
Although Lowe discloses a product assembly machine and method having a movable platform moving (rotating) between an assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly as well as a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, Lowe is not relied upon to disclose a) wherein a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member, b) the image analysis model determines relative positions of the first and second parts in the assembled product, or c) that the vision inspection controller has an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device.
Ghanem is a highly relevant and analogous reference from the same field of product assembly and inspection machine and method.  See abstract, Figs. 1, 2, 9, 18, [0002], [0004], [0060]. Ghanem teaches an assembling station having a part assembly member for assembling the parts into the assembled product, wherein a first part of the parts is loaded into a second part of the parts at the assembling statin by the part assembly member and an image analysis model determining relative positions of the first and second parts in the assembled product  {see joining robots that join/assemble parts as discussed in [0004], [0006]. Joining robots 14 further discussed in [0034]-[0036], [0043], [0053-[0054].  A Joining robot (part assembly member) example is shown in Fig. 10 while [0034] discusses joining robots 14.  Alternatively, see the joining devices 34 in [0034] Fig. 10, for example, shows joining robots 14 joining first and second parts 26 via a variety of methods such as riveting, fastening, crimping, soldering, shrink fitting, etc. in [0054] such that “a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member”.  See also machine vision system 12 that checks for part alignment in Figs. 9, 11, 12 and [0053]-[0057]}.
Ghanem also teaches a vision inspection station including an imaging device to image the assembled product post-assembly, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product, the vision inspection controller having an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device {machine vision system 12, Figs. 1, 9, 11, and 12 images the product during assembly as per [0036], [0039] using an imaging device and executable artificial intelligence (AI) installed on an industrial PC as part of controller 30 as per [0038].  [0039] discuses that the AI algorithms are learning algorithms using, for example, virtual datums 40 (image analysis model) representing properly joined subassembly 20, per [0041], [0066].  As for inspection result see either the alignment scan in [0041], Fig. 2 or the inspection scan of Fig. 2., [0044], [0057]. As to update the model based on the images, the AI is discussed as a learning AI based on the images as per [0039], [0044], [0057]-[0058].  As to determining relative positions see [0053]-[0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that Lowe’s image analysis model that already determines inspection results also determines relative positions of the first and second parts in the assembled product and such that the assembling station that already assembles parts into an assembled produce also loads the first part of the parts into a second part of the parts at the assembly station by the part assembly member as taught by Ghanem because doing so enables a wider range of product assembly operations such as riveting, fastening, crimping, soldering, shrink fitting, etc. and inspection of such assembled products in which a first part is loaded into a second part thereby increasing the ability of the product assembly machine to assemble and inspect a wider range of products; because Lowe’s product inspection already includes measuring product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that the vision inspection controller has an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device as taught by Ghanem because doing so increases the inspection accuracy by leveraging machine vision inspections with artificial intelligence learning to provide a robust, adaptable (via learning) technique of inspecting objects using image data for alignment and quality; because Ghanem motivates adding such machine learning to “permit optimization of the assembly process through multiple production iterations of a given subassembly” in [0044] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
	In regards to claim 4, Lowe discloses the product assembly machine further comprising a second vision inspection station remote from the first vision inspection station, the second vision inspection station including a second imaging device to image the assembled product, wherein at least one of the vision inspection controller and a second vision inspection controller of the second vision inspection station receives images from the second imaging device and processes the images from the second imaging device {imaging device 20 may include a first imaging device 22 and a second imaging device 24 which include IR, time-of-flight cameras, structured light cameras gathering 2D and 3D images over a range of wavelengths and in which controller 30 receives and processes those images. See [0021], [0024]-[0027]}. 
Claim 14
In regards to claim 14, Lowe discloses wherein the platform is configured to rotate to move the parts and the assembled product relative to the vision inspection station {see Fig. 3 and rejection of claim 1 above}.
Claim 16
In regards to claim 16, Lowe discloses wherein the vision inspection controller includes a pattern recognition tool analyzing the images to recognize features of the parts 
{vision inspection station (imaging device 20 and controller 20 form inspection system 10 in which the controller 30 per) wherein the signature patterns of the holt melt adhesive are imaged for inspection immediately after assembly (after holt melt deposition) wherein the image analysis model recognizes the deposition patterns, quantities and the like to inspect the product for defects as per [0003], [0007]-[0008], [0024]- [0027], [0031]}.
Although Lowe includes a pattern recognition tool analyzing the images to recognize features of the parts including product geometry, Lowe is not relied upon to disclose that the analysis is to recognize features of the parts relative to each other in the assembled product.
Ghanem teaches wherein the vision inspection controller includes a pattern recognition tool analyzing the images to recognize features of the parts relative to each other in the assembled product {machine vision system 12, Figs. 1, 9, 11, and 12 images the product during assembly as per [0036], [0039] using an imaging device and executable artificial intelligence (AI) installed on an industrial PC as part of controller 30 as per [0038].  [0039] discuses that the AI algorithms are learning algorithms using, for example, virtual datums 40 (image analysis model) representing properly joined subassembly 20, per [0041], [0066] and that includes a pattern recognition tool as per [0052], [0065] for recognition by the machine vision system 12.  See also the alignment scan in [0041], Fig. 2 or the inspection scan of Fig. 2. [0044], [0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s pattern recognition tool that analyzes the images to recognize features of the parts such that the analysis recognizes features of the parts relative to each other in the assembled product as taught by Ghanem because doing so enables a wider range of product assembly operations such as riveting, fastening, shrink fitting, etc. thereby increasing the ability of the product assembly machine to assemble and inspect a wider range of products; because Lowe’s product inspection already includes measuring product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 17
	In regards to claim 17, Lowe is not relied upon to disclose but Ghanem teaches wherein the image analysis model changes over time based on input from the artificial intelligence learning module {the AI image analysis model employed by the learning AI learns over time as per [0039], [0044], [0057]-[0058]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that the vision inspection controller has an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device as taught by Ghanem and wherein the image analysis model changes over time based on input from the artificial intelligence learning module as also taught by Ghanem because doing so increases the inspection accuracy by leveraging machine vision inspections with artificial intelligence learning to provide a robust, adaptable (via learning) technique of inspecting objects using image data for alignment and quality; because Ghanem motivates adding such machine learning to “permit optimization of the assembly process through multiple production iterations of a given subassembly” in [0044] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 18
	In regards to claim 18, Lowe discloses wherein the vision inspection controller processes the images by performing pattern recognition based on the image analysis model {vision inspection station (imaging device 20 and controller 30 form inspection system 10) in which the controller 30 performs pattern recognition on the signature patterns of the holt melt adhesive that are imaged for inspection immediately after assembly (after holt melt deposition) wherein the image analysis model recognizes the deposition patterns, quantities and the like to inspect the product for defects as per [0003], [0007]-[0008], [0024]- [0027], [0031]}.
Claim 19
	In regards to claim 19, Lowe is not relied upon to disclose but Ghanem teaches wherein the vision inspection controller processes the images by performing feature extraction of boundaries and surfaces in the images and comparing the boundaries and surfaces to the image analysis model {datums 40 (image analysis model) representing properly joined subassembly 20, per [0041], [0066] are used for performing pattern recognition.  See [0065] clarifying that the identification and/or alignment scans include extracted features of the parts 126 including edges, curved surfaces, protrusions (boundaries and surfaces in the images) that are compared based on the image analysis model as also discussed in [0052], [0065] for recognition by the machine vision system 12.  See also the alignment scan in [0041], Fig. 2 or the inspection scan of Fig. 2. [0044], [0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that the vision inspection controller processes the images by performing feature extraction of boundaries and surfaces in the images and comparing the boundaries and surfaces to the image analysis model because Ghanem motivates adding such machine learning to “permit optimization of the assembly process through multiple production iterations of a given subassembly” in [0044]; because Lowe suggests such low-level image processing operations to further enable using the already-disclosed product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Independent Claim 21
	In regards to claim 21, Lowe discloses a method of inspecting an assembled product comprising:
loading parts on a platform {See Fig. 3 (copied below) illustrating a rotary indexing table 160 for discrete product assembly and inspection in a non-conveyor environment as per [0017] wherein parts have been loaded on platform 160};
moving the parts to an assembling station {Fig. 3 with array showing moving the parts on platform 160 to an assembling station 140 and then a vision inspection station (imaging device 20 and controller 30 form inspection system 10 per [0024]-[0026]) are separately provided and remote from each other as shown above };
assembling the parts into an assembled product at the assembling station {the assembling station assembles the parts into an assembled product using hot melt valve 140 as discussed in [0008], [0027] and other part assembly devices such as plunger mechanisms, folding machines, etc. to assemble boxes, furniture as well as assembling products in the pharmaceutical, medical, and electronics industries as discussed in [0027]-[0030]};
;
moving the assembled product from the assembling station to a vision inspection station, the vision inspection station being separate from and remote from the assembling station {Fig. 3 with array showing moving the parts on platform 160 from the assembling station 140 to a vision inspection station (imaging device 20 and controller 30 form inspection system 10 per [0024]-[0026]) are separately provided and remote from each other as shown above };
imaging the assembled product at the vision inspection station using an imaging device {vision inspection station (imaging device 20 and controller 30 form inspection system 10 in which the controller 30 receives images from the imaging device 20 as per [0024]-[0026])};
processing the images from the imaging device at a vision inspection controller based on an image analysis model to determine inspection results for the assembled product {vision inspection station (imaging device 20 and controller 30 form inspection system 10 in which the controller 30 receives images from the imaging device 20 as per [0024]-[0026]) wherein the signature patterns of the holt melt adhesive are imaged for inspection immediately after assembly (after holt melt deposition) or after a further assembly step such as box assembly that covers the deposited holt melt but can still be successfully imaged for inspection in [0031] wherein the image analysis model uses the deposition patterns, quantities, measurements of specific geometric portions of  product, product geometry and the like to inspect the product for defects as per [0003], [0007]-[0008], [0024]-[0025], [0031]}; and

Although Lowe discloses a product assembly machine and method of inspecting an assembled produce having a movable platform moving (rotating) between an assembly station and also having a part assembly member for assembling the parts into the assembled product as well as a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, Lowe is not relied upon to disclose a) wherein a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member, b) the image analysis model determines relative positions of the first and second parts in the assembled product, or c) that the image analysis model uses an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device.
Ghanem is a highly relevant and analogous reference from the same field of product assembly and inspection machine and method.  See abstract, Figs. 1, 2, 9, 18, [0002], [0004], [0060]. Ghanem teaches an assembling station having a part assembly member for assembling the parts into the assembled product, wherein a first part of the parts is loaded into a second part of the parts at the assembling statin by the part assembly member and an image analysis model determining relative positions of the first and second parts in the assembled product  {see joining robots that join/assemble parts as discussed in [0004], [0006]. Joining robots 14 further discussed in [0034]-[0036], [0043], [0053-[0054].  A Joining robot (part assembly member) example is shown in Fig. 10 while [0034] discusses joining robots 14.  Alternatively, see the joining devices 34 in [0034] Fig. 10, for example, shows joining robots 14 joining first and second parts 26 via a variety of methods such as riveting, fastening, crimping, soldering, shrink fitting, etc. in [0054] such that “a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member”.  See also machine vision system 12 that checks for part alignment in Figs. 9, 11, 12 and [0053]-[0057]}.
Ghanem also teaches a vision inspection station including an imaging device to image the assembled product post-assembly, the vision inspection station having a vision inspection controller and method for processing the images from the imaging device based on an image analysis model to determine relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product and that the image analysis model uses an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device.
{machine vision system 12, Figs. 1, 9, 11, and 12 images the product during assembly as per [0036], [0039] using an imaging device and executable artificial intelligence (AI) installed on an industrial PC as part of controller 30 as per [0038].  [0039] discuses that the AI algorithms are learning algorithms using, for example, virtual datums 40 (image analysis model) representing properly joined subassembly 20, per [0041], [0066].  As for inspection result see either the alignment scan in [0041], Fig. 2 or the inspection scan of Fig. 2., [0044], [0057]. As to update the model based on the images, the AI is discussed as a learning AI based on the images as per [0039], [0044], [0057]-[0058].  As to determining relative positions see [0053]-[0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s method of inspecting an assembled product comprising: loading parts on a platform; moving the parts to an assembling station; assembling the parts into an assembled product at the assembling station; moving the assembled product from the assembling station to a vision inspection station, the vision inspection station being separate from and remote from the assembling station; imaging the assembled product at the vision inspection station using an imaging device; and 
processing the images from the imaging device at a vision inspection controller based on an image analysis model to determine inspection results for the assembled product  such that Lowe’s image analysis model that already determines inspection results also determines relative positions of the first and second parts in the assembled product and such that the assembling station that already assembles parts into an assembled produce also loads the first part of the parts into a second part of the parts at the assembly station by the part assembly member as taught by Ghanem because doing so enables a wider range of product assembly operations such as riveting, fastening, crimping, soldering, shrink fitting, etc. and inspection of such assembled products in which a first part is loaded into a second part thereby increasing the ability of the product assembly machine to assemble and inspect a wider range of products; because Lowe’s product inspection already includes measuring product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that the image analysis model uses an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device as taught by Ghanem because doing so increases the inspection accuracy by leveraging machine vision inspections with artificial intelligence learning to provide a robust, adaptable (via learning) technique of inspecting objects using image data for alignment and quality; because Ghanem motivates adding such machine learning to “permit optimization of the assembly process through multiple production iterations of a given subassembly” in [0044] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 22
In regards to claim 2, Lowe is not relied upon to disclose but Ghanem teaches wherein at least a portion of the second part is loaded into the first part at the assembling station by the part assembly member
{see joining robots that join/assemble parts as discussed in [0004], [0006]. Joining robots 14 further discussed in [0034]-[0036], [0043], [0053-[0054].  A Joining robot (part assembly member) example is shown in Fig. 10 while [0034] discusses joining robots 14.  Alternatively, see the joining devices 34 in [0034] Fig. 10, for example, shows joining robots 14 joining first and second parts 26 via a variety of methods such as riveting, fastening, crimping, soldering, shrink fitting, etc. in [0054] such that “a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member”.  See also machine vision system 12 that checks for part alignment in Figs. 9, 11, 12 and [0053]-[0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lowe’s method of inspecting an assembled product comprising: loading parts on a platform; moving the parts to an assembling station; assembling the parts into an assembled product at the assembling station; moving the assembled product from the assembling station to a vision inspection station, the vision inspection station being separate from and remote from the assembling station; imaging the assembled product at the vision inspection station using an imaging device; and 
processing the images from the imaging device at a vision inspection controller based on an image analysis model to determine inspection results for the assembled product  such that Lowe’s image analysis model that already determines inspection results also determines relative positions of the first and second parts in the assembled product and such that the assembling station that already assembles parts into an assembled produce also loads the first part of the parts into a second part of the parts at the assembly station by the part assembly member wherein at least a portion of the second part is loaded into the first part at the assembling station by the part assembly member 
as taught by Ghanem because doing so enables a wider range of product assembly operations such as riveting, fastening, crimping, soldering, shrink fitting, etc. and inspection of such assembled products in which a first part is loaded into a second part thereby increasing the ability of the product assembly machine to assemble and inspect a wider range of products; because Lowe’s product inspection already includes measuring product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Ghanem as applied to claim 1 above, and further in view of Endo (US 4925309 A).
Claim 2
	In regards to claim 2, Lowe is not relied upon to disclose but Ghanem teaches wherein the first part of the parts is a 
{see Fig. 10 showing joining robots 14 joining first and second parts 26 via a variety of methods such as riveting, fastening, crimping, soldering, shrink fitting, etc. in [0054] such that “a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member”. See also machine vision system 12 that checks for part alignment and determining relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product in Figs. 9, 11, 12 and [0053]-[0057]}.
	Endo is an analogous reference from the same field of product assembly and inspection.  See column 1, lines 7-54, Figs. 3, 4 and citations below.
	Endo also teaches a vision inspection station including an image device to image the product post-assembly, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product {see Fig. 3 vision inspection station including imaging device (image tube 11), image processor 12 and controller 14; Fig. 4 inspecting mode S115-S118; relative position determination in column 3, lines 21—column 4, line 29; column 4, lines 53-68};
 wherein the first part of the parts is a contact and the second part of the parts is a housing, the vision inspection controller determining relative positions of the contact in the housing to determine inspection results for the assembled product {see above cites.  For contact and housing see Figs. 1, 2a-c, and 5a-6c; column 1, lines 50-54; column 2, line 56-column 3, line 33; column 3, line 65—column 4, line 55.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Low and Ghanem such that 
the first part of the parts is a contact and the second part of the parts is a housing, the vision inspection controller determining relative positions of the contact in the housing to determine inspection results for the assembled product as taught by Endo because doing so provides a particular application of the generalized systems of Lowe and Ghanem that assemble and inspect parts to a particular set of parts (contact and housing) while Endo demonstrates that such an application of a vision system has been conventional for decades (earliest effective filing date is November 1987) and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Ghanem as applied to claim 1 above, and further in view of Wasserman (US 2005/0213807 A1).
Claim 3
In regards to claim 3, Lowe is not relied upon to disclose wherein the vision inspection controller performs image cropping prior to processing the images.
	Wasserman is an analogous reference directed the same field of machine vision inspection of manufactured products as per [0001]-[0003], [0015] including a machine vision inspection system 10 with control system 100, movable workpiece stage 210,  and optical imaging system 205 as per Fig. 1 and [0040], [0053]-[0054], [0059].
	Wasserman also teaches wherein the vision inspection controller performs image cropping prior to processing the images {see region of interest generating circuit/application 150, [0060]-[0063] that determines the region-of-interest and a not-of-interest area that is eliminated/cropped prior to processing for inspection/recognition}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lowe’s vision inspection controller to perform image cropping prior to processing the images as taught by Wasserman because doing so reduces inspection processing time by focusing processor resources on regions-of-interest while ignoring/not processing the not-of-interest areas of the image; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Ghanem as applied to claim 4 above, and further in view of Jarabak (US 5,094,393 A) and Deng (US 2019/0124807 A1).
Claim 5
	In regards to claim 5, Lowe discloses wherein the second vision inspection station inspects the assembled product 
Jarabak is an analogous reference from the same field of product assembly inspection of product during assembly.  See abstract, Figs. 34a, 34b, 84a as well as the citations below.  Fig 34a is particularly illustrative and is copied below.

    PNG
    media_image2.png
    691
    502
    media_image2.png
    Greyscale

	Jarabak teaches a platform supporting parts configured to be assembled to form an assembled product {see rotary indexing table 666 of collar assembly machine 600 in Figs. 34a, 34b that supports parts being assembled into a collar product as per column 20, line 17-32 and column 21, lines 9-12};
 	the platform being movable between a first position and second position, the platform moving the assembled product from an assembling station at a first position to an inspection station at a second position {Rotary indexing table 666 is rotated in an indexed manner between the four main assembly stations (603, 606, 609, and 612) and between each of these assembly stations and the inspection stations 615a, 615b, 615c (inspection stations at different stages of assembly) that are provided between the assembly stations (603, 606, 609, and 612) as per column 20, line 17-32; column 21, lines 9-12, 47-52; column 22, lines 22-29, 52-55; column 23, lines 35-45 and as shown in Fig. 34a, 34b and 84a.  At least one of the assembly stations corresponds to the “first position” and at least one of the inspection stations corresponds to the “second position”};
the assembling station having a part assembly member for assembling the parts into the assembled product {the four main assembly stations (603, 606, 609, and 612) each include part assembly members for assembling the parts into the assembled product as per column 20, line 64—column 22, line 55}.  
	Jarabak teaches wherein the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the second inspection station inspects the assembled product at a different stage of assembly as the first inspection station as taught by Jarabak because doing so provides product component inspection during each stage of assembly such that each step of the assembly process can be performed with precision and each stage of assembly is individually monitored for quality as motivated by Jarabak in column 20, lines 17-32.
Jarabak, however, does not appear to disclose that the inspection stations 615a-615d are vision inspection stations or a second vision inspection controller of the second vision inspection station receives images from the second imaging device and processes the images from the second imaging device.
	Deng is a highly analogous and relevant reference from the same field of product assembly and inspection.  See title, abstract, Fig. 1 and citations below.
	Deng also teaches wherein the vision inspection station is a first vision inspection station, the product assembly machine further comprising a second vision inspection station remote from the first vision inspection station, the second vision inspection station including a second imaging device to image the assembled product, wherein at least one of the vision inspection controller and a second vision inspection controller of the second vision inspection station receives images from the second imaging device and processes the images from the second imaging device {see the first vision system 10 and second vision system 20 in Fig. 1 and [0016]-[0020], [0038].  These first and second vision systems 10, 20 are discussed as detecting whether the electronic device is qualified in [0026]-[0027] thus making these systems first and second vision inspection stations each with a camera per [0038] and processing the images for quality inspection.  Fig. 1 shows these vision inspection stations 10, 20 as being remote from each other as claimed}.
	Lowe also discloses that product inspection conventionally and advantageously includes vision inspection to visually inspect patterns and product geometry to determine product defects.  Moreover, Lowe specifically discloses the ability to perform vision inspection on a product during different stages of assembly {see [0031] disclosing imaging the product 170 immediately after holt melt deposition (stage 1 of assembly) or after being further assembled by imaging the fully assembled product} which suggests using two vision inspection stages, one at each stage of assembly.	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of product assembly and inspection system that already includes the second inspection station inspecting the assembled product at a different stage of assembly as the first inspection station such that the first and second inspection stations are vision inspection stations as taught by Deng and Lowe because visual inspection provides a robust way of inspecting objects using image data for alignment and quality; because Lowe suggests using two vision inspection stages, one at each stage of assembly in [0031]; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 6
In regards to claim 6, Lowe is not relied upon to disclose but Deng discloses wherein the second vision inspection station inspects the assembled product from a different angle as the first vision inspection station {see Fig. 1, first and second vision inspection systems 10, 20 inspect from different angles as shown}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the second vision inspection station inspects the assembled product from a different angle as the first vision inspection station as taught by Deng because doing so permits additional surfaces of the product to be inspected thereby more fully inspecting the entire product and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Lowe discloses wherein the first vision inspection station and the second vision inspection station image the assembled product simultaneously 
{imaging device 20 may include a first imaging device 22 and a second imaging device 24 which include IR, time-of-flight cameras, structured light cameras gathering 2D and 3D images simultaneously over a range of wavelengths and in which controller 30 receives and processes those images. See [0021], [0024]-[0027]}.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Ghanem as applied to claim 1 above, and further in view of Hyatt (US 2021-0056681 A1).
Claim 8
In regards to claim 8, Lowe discloses wherein the imaging device includes a camera
	Hyatt is an analogous reference from the same field of automated visual inspection of products on an assembly production line.  See abstract, Figs. 1a, 1b, 4b and [0002] and [0107] which also discusses machine learning/AI algorithms for product defect detection).  Hyatt also teaches wherein the imaging device includes a camera, a lens, and a lighting device, operation of the camera, the lens, and the lighting device being controlled based on the type of assembled product being imaged {lens and light source in [0049]-[0057].  See controller 130 and [0036]-[0038], [0075]-[0081], [0088]-[0089] for camera, lens and lighting device operation being controlled based on the type of assembled product being image including a profile database 134}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lowe’s camera and lighting device to include a lens, operation of the camera, the lens, and the lighting device being controlled based on the type of assembled product being imaged as taught by Hyatt because doing so ensures that a high quality, in-focus and otherwise optimum image is generated for product inspection that is adapted based on product type and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
In regards to claim 13, Lowe is not relied upon to disclose but Hyatt teaches a machine controller operably coupled to the vision inspection controller, the product assembly machine further comprising a trigger sensor detecting presence of the parts or the assembled product on the platform, the machine controller being operably coupled to the trigger sensor, the machine controller controlling operation of the imaging device based on input from the trigger sensor {controller 130 applies an object detection algorithm in [0101] that determines/triggers selection of the new item profile which is used to control the image device (machine) per [0036]-[0038], [0075]-[0081], [0088]-[0089]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include a machine controller operably coupled to the vision inspection controller, the product assembly machine further comprising a trigger sensor detecting presence of the parts or the assembled product on the platform, the machine controller being operably coupled to the trigger sensor, the machine controller controlling operation of the imaging device based on input from the trigger sensor as taught by Hyatt because doing so permits adaptation of the imaging device parameters trigged by object detection such that the imaging device optimizes shooting parameters for each type of device as motivated by Hyatt and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe and Ghanem as applied to claim 1 above, and further in view of Deng ‘833 (US 2015/0254833 A1).
Claim 9
In regards to claim 9, Lowe is not relied upon to disclose a machine controller operably coupled to the vision inspection controller, the machine controller receiving the inspection results from the vision inspection controller, the machine controller including a product removal control device operably coupled to a product removal device used to remove the assembled product from the platform, the product removal control device controlling the product removal device based on the inspection results.
Deng ‘833 is an analogous and highly relevant reference from the same field of product assembly and inspection.  See abstract, [0002]-[0005].  Deng ‘833 teaches a feeding system 100, robot system 200 and programmable vision inspection system 300 in Fig. 1, [0019]-[0020].  
Deng ‘833 also teaches a machine controller operably coupled to the vision inspection controller, the machine controller receiving the inspection results from the vision inspection controller, the machine controller including a product removal control device operably coupled to a product removal device used to remove the assembled product from the platform, the product removal control device controlling the product removal device based on the inspection results {see [0007], [0020]-[0021] in which programmable robot system 210 includes control that removes the assembled product based on the inspection results and places the unqualified product into a unqualified product receiving container or a qualified product receiving container (if passing the inspection).  See also robot 210 in [0042].}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include a machine controller operably coupled to the vision inspection controller, the machine controller receiving the inspection results from the vision inspection controller, the machine controller including a product removal control device operably coupled to a product removal device used to remove the assembled product from the platform, the product removal control device controlling the product removal device based on the inspection results as taught by Deng ‘833 because doing so permits failing products to be separated from qualified products.
Claim 12
In regards to claim 12, Lowe is not relied upon to disclose but Deng’833 teaches wherein the inspection results include a pass result if the processed image is acceptable based on the image analysis model and the inspection results include a fail result if the processed image is defective based on the image analysis model, the product removal control device removing the assembled product to a pass bin when determined to be acceptable and the product removal control device removing the assembled product to a fail bin when determined to be rejected {see [0007], [0020]-[0021] in which robot 210 removes the assembled product based on the inspection results and places the unqualified product into a unqualified product receiving container or a qualified product receiving container (if passing the inspection).  See also robot 210 in [0042] wherein the features identified by the vision system and the determination based on the identified features in [0020] corresponds to the image analysis model and pass/fail results}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the inspection results include a pass result if the processed image is acceptable based on the image analysis model and the inspection results include a fail result if the processed image is defective based on the image analysis model, the product removal control device removing the assembled product to a pass bin when determined to be acceptable and the product removal control device removing the assembled product to a fail bin when determined to be rejected as taught by Deng ‘833 because doing so permits failing products to be separated from qualified products and/or merely combines prior art elements according to known methods to yield predictable results.
Claim 15
In regards to claim 15, Lowe is not relied upon to disclose but Deng’833 teaches a first product removal device and to at least one of the first product removal device and 
{see [0007], [0020]-[0021] in which robot 210 removes the assembled product based on the inspection results and places the unqualified product into a unqualified product receiving container or a qualified product receiving container (if passing the inspection).  See also robot 210 in [0042] wherein the features identified by the vision system and the determination based on the identified features in [0020] corresponds to the image analysis model and pass/fail results}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include not only the first product removal device explicitly disclosed by Deng ‘833 for removing the assembled product based on the inspection results because doing so permits failing products to be separated from qualified products but also a second product removal device to remove the assembled product from the platform based on the inspection results
because a) adding a second product removal device (e.g. one for the pass bin and one for the fail bin) enables greater manufacturing and object inspection flexibility/adaptability by having additional degrees of freedom from a second product removal device and b) adding a second product removal device amounts to a mere duplication of parts that has no patentable significance unless a new and unexpected result is proposed as per MPEP 2144.04 and VI(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) cited therein.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe, Ghanem, and Deng ‘833 as applied to claim 9 above, and further in view of Jarabak.
Claims 10 and 11
In regards to claim 10, Lowe is not relied upon to disclose but Deng ‘833 discloses wherein the product removal control device includes or wherein the product removal control device includes a robot arm
	Jarabak discloses a robot arm 657 with a vacuum gripper in column 20, line 64—column 21, line 1 thereby providing evidence that end effectors for robot arms conventionally include a vacuum element and a gripper at the distal end.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Deng ‘833’s product removal robot 210 used to remove the assembled product from the platform to include a vacuum element or a gripper at the distal end of the robot arm as taught by Jarabak because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jarabak, Lowe, Ghanem, and Deng ‘833 (US 2015/0254833 A1).
Claim 20
	In regards to claim 20, Jarabak discloses a product assembly machine {see cites below} comprising:
a rotary platform having an upper surface, the platform being movable between a first position and a second position, the second position being rotatably offset from the first position {Rotary indexing table 666 is rotated in an indexed manner between the four main assembly stations (603, 606, 609, and 612) and between each of these assembly stations and the inspection stations 615a, 615b, 615c (vision inspection stations) that are provided between the assembly stations (603, 606, 609, and 612) as per column 20, line 17-32; column 21, lines 9-12, 47-52; column 22, lines 22-29, 52-55; column 23, lines 35-45 and as shown in Fig. 34a, 34b and 84a.  At least one of the assembly stations corresponds to the “first position” and at least one of the inspection stations corresponds to the “second position” that is rotatably offset from the first position};
a first part feeding device feeding a first part to the rotary platform {there are a variety of feeding devices that qualify as first and second feeding devices including bowl feeders 642 feeding collar halves 624, 627; slide feeders 645; and feeders 705 as discussed in column 24, lines 28-43; column 20, lines 45-64; column 21, lines 52-68 and shown in Figs. 45-48};
a second part feeding device feeding a second part to the rotary platform {see above for first part feeding device};
an assembling station at the first position having a part assembly member for assembling the first part with the second part into an assembled product, wherein the rotary platform is used to move at least one of the first part and the second part to the assembling station, wherein a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member {see the four main assembly stations (603, 606, 609, and 612) cited above while noting that each include part assembly members for assembling the parts into the assembled product as per column 20, line 64—column 22, line 55. As to part insertion see column 22, lines 19-29 in which pins 296 are inserted whereafter the index table 666 rotates such that the inserted pins may be inspected.  See also column 20, lines 17-32 for pin insertion station 606 and inspection station 615.  See also Fig. 84A insert pins, and inspect operations. Alternatively, see the loading steps in Fig. 84b that load a first part into a second part}; and
a e inspection stations 615a, 615b, 615c (plural inspection stations) that are provided between the assembly stations (603, 606, 609, and 612) as per column 20, line 17-32; column 21, lines 9-12, 47-52; column 22, lines 22-29, 52-55; column 23, lines 35-45 and as shown in Fig. 34a, 34b and 84a.  At least one of the assembly stations corresponds to the “first position” and at least one of the inspection stations corresponds to the “second position”}
wherein the rotary platform is used to move the inspected assembled product 
Although Jarabak clearly discloses a product assembly machine including a rotary platform, part feeding devices, assembly stations and inspection stations 615a-615d adjacent the rotary platform, the rotary platform moving the assembled product from the assembling station (first position) to the inspection stations (second position); Jarabak is not solely relied upon to disclose wherein a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member.  Jarabak is also not relied upon to disclose a vision type of inspection station, the vision inspection station including an imaging device to image the assembled product, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product, the vision inspection controller having an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device.
	Lowe is a highly analogous reference from the same field of product assembly and inspection using a rotary platform, assembling station and vision inspection station.  See, for example, the mapping of Lowe to claim 1 above which is hereby incorporated by reference.
Lowe also teaches a vision type of inspection station, the vision inspection station including an imaging device to image the assembled product, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model  to determine inspection results for the assembled product, the vision inspection controller 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jarabak’s product assembly having a rotary platform, part feeding devices, assembling station and inspection station wherein the rotary platform moves the product from assembling station to inspection station such that the inspection station is supplemented with a vision inspection station the vision inspection station including an imaging device to image the assembled product, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product because visual inspection of assembled products is a highly advantageous mode of inspection with the ability to analyze visual patterns and product geometry thus providing an increased ability to determine a wider range of defects than with non-visual inspection means alone; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although the base combination of Jarabak and Lowe renders obvious a product assembly machine and method having a rotary platform movable between a first position and a second position, the second position being rotatably offset from the first position, part feeding devices, assembling station wherein the rotary platform moves (rotates) between an assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, this base combination is not relied upon to disclose that the 
the image analysis model determines relative positions of the first and second parts in the assembled product or that vision inspection controller has an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device.
Ghanem is a highly relevant and analogous reference from the same field of product assembly and inspection machine and method.  See abstract, Figs. 1, 2, 9, 18, [0002], [0004], [0060]. Ghanem teaches an assembling station having a part assembly member for assembling the parts into the assembled product, wherein a first part of the parts is loaded into a second part of the parts at the assembling statin by the part assembly member and an image analysis model determining relative positions of the first and second parts in the assembled product  {see joining robots that join/assemble parts as discussed in [0004], [0006]. Joining robots 14 further discussed in [0034]-[0036], [0043], [0053-[0054].  A Joining robot (part assembly member) example is shown in Fig. 10 while [0034] discusses joining robots 14.  Alternatively, see the joining devices 34 in [0034] Fig. 10, for example, shows joining robots 14 joining first and second parts 26 via a variety of methods such as riveting, fastening, crimping, soldering, shrink fitting, etc. in [0054] such that “a first part of the parts is loaded into a second part of the parts at the assembling station by the part assembly member”.  See also machine vision system 12 that checks for part alignment in Figs. 9, 11, 12 and [0053]-[0057]}.
Ghanem also teaches a vision inspection station including an imaging device to image the assembled product post-assembly, the vision inspection station having a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine 
relative positions of the first and second parts in the assembled product to determine inspection results for the assembled product, the vision inspection controller having an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device {machine vision system 12, Figs. 1, 9, 11, and 12 images the product during assembly as per [0036], [0039] using an imaging device and executable artificial intelligence (AI) installed on an industrial PC as part of controller 30 as per [0038].  [0039] discuses that the AI algorithms are learning algorithms using, for example, virtual datums 40 (image analysis model) representing properly joined subassembly 20, per [0041], [0066].  As for inspection result see either the alignment scan in [0041], Fig. 2 or the inspection scan of Fig. 2., [0044], [0057]. As to update the model based on the images, the AI is discussed as a learning AI based on the images as per [0039], [0044], [0057]-[0058].  As to determining relative positions see [0053]-[0057]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Lowe’s product assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that Lowe’s image analysis model that already determines inspection results also determines relative positions of the first and second parts in the assembled product and such that the assembling station that already assembles parts into an assembled produce also loads the first part of the parts into a second part of the parts at the assembly station by the part assembly member as taught by Ghanem because doing so enables a wider range of product assembly operations such as riveting, fastening, crimping, soldering, shrink fitting, etc. and inspection of such assembled products in which a first part is loaded into a second part thereby increasing the ability of the product assembly machine to assemble and inspect a wider range of products; because Lowe’s product inspection already includes measuring product geometry to determine defects; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s assembly machine and method having a movable platform moving (rotating) between and assembly station having a part assembly member for assembling the parts into the assembled product and a vision inspection assembly including an imaging device to image the assembled product post-assembly and a vision inspection controller receiving images from the imaging device and processing the images from the imaging device based on an image analysis model to determine inspection results for the assembled product, such that the vision inspection controller has an artificial intelligence learning module operated to update the image analysis model based on the images received from the imaging device as taught by Ghanem because doing so increases the inspection accuracy by leveraging machine vision inspections with artificial intelligence learning to provide a robust, adaptable (via learning) technique of inspecting objects using image data for alignment and quality; because Ghanem motivates adding such machine learning to “permit optimization of the assembly process through multiple production iterations of a given subassembly” in [0044] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although Jarabek clearly discloses a product assembly machine including a rotary platform, part feeding devices, assembly stations and inspection stations 615a-615d adjacent the rotary platform, the rotary platform moving the assembled product from the assembling station to the various other stations, Jarabek is not relied upon to disclose a product removal device to remove the inspected assembled product based on the inspection results.
Deng ‘833 is an analogous and highly relevant reference from the same field of product assembly and inspection.  See abstract, [0002]-[0005].  Deng ‘833 teaches a feeding system 100, robot system 200 and programmable vision inspection system 300 in Fig. 1, [0019]-[0020].  
Deng ‘833 discloses a product removal device to remove the inspected assembled product based on the inspection results {see [0007], [0020]-[0021] in which programmable robot system 210 includes control that removes the assembled product based on the inspection results and places the unqualified product into a unqualified product receiving container or a qualified product receiving container (if passing the inspection).  See also robot 210 in [0042].}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include a product removal device to remove the inspected assembled product based on the inspection results as taught by Deng ‘833 because doing so permits failing products to be separated from qualified products.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486